Citation Nr: 1232695	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  01-02 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome with trigger fingers other than the right middle trigger finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to November 1972 and from June 1975 to September 1995.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Previously, the Board remanded the case in February 2006 for further evidentiary development.  Pursuant to the Board's February 2006 remand, the Veteran was examined by VA in November 2011.  After examining the Veteran, the VA examiner stated that the Veteran's bilateral carpal tunnel syndrome (CTS) and left trigger finger were not related to the right middle finger trigger finger that first manifested while in service, because there was no causality documented in medical literature.  As to whether the Veteran's bilateral CTS, left trigger fingers, or the right index trigger finger was related to his clerical work performed as part of his military duties, the November 2011 examiner stated that she was not able to provide an opinion without resort to mere speculation because she did not locate any evidence of CTS in the service treatment records.  To that effect, the examiner noted that service treatment records were silent for any complaints or diagnoses of bilateral CTS, left trigger fingers, or right index trigger finger.

However, the Board finds the VA examination was inadequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998).  The VA examiner neglected to consider the Veteran's statements concerning symptoms experienced in service and continued after service.  In this regard, the Veteran has reported that while he was in military service, he experienced numbness and pain in his hands and arms for many years.  He further reported that he continued to experience the same problem ever since military service but it was not until when he had a VA examination in July 1997 that bilateral CTS was diagnosed.

Indeed, service treatment records, including the June 1995 separation examination report, show multiple complaints of pain in the hands.  A September 1991 service treatment report noted a history of multi joint arthralgia involving the bilateral elbows and hands, specifically the 2nd and 3rd metacarpophalangeal joints.  Furthermore, shortly after service separation, on a December 1995 VA examination, the Veteran complained of multiple musculoskeletal pain including pain in the right hand.  He also reported numbness and tingling in the arms and hands in a July 1997 VA examination report wherein a diagnosis of bilateral CTS was made.  A May 1999 VA surgery report noted that the Veteran had been complaining of numbness in both hands for a number of years and that he underwent a left carpal tunnel release with the left long finger trigger finger release in May 1999.  In a March 2001 VA treatment report, the Veteran reported that he experienced numbness and tingling of the fingers of the right hand for several years and a 1996 electromyography (EMG) was positive for bilateral CTS.  He underwent a right carpal tunnel release with right A-1 pulley release of the long finger in April 2001.

In light of the foregoing evidence, the VA examiner failed to address whether the Veteran's claimed symptoms were consistent with his complaints through the years, or whether the complaints are consistent with the current disorder.  Instead, the examiner determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.

Additionally, the record indicates that the Veteran's bilateral CTS with trigger fingers may be proximately due to his service-connected residuals of left wrist fracture.  To that effect, a March 2007 private treatment report stated that it is very common for patients with the type of the Veteran's left wrist fracture to develop carpal tunnel syndrome as well as with his ulnar-sided pain and that the Veteran possibly has a triangular fibrocartilage complex tear or developing tendinitis.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Concerning this, the Board notes that the Veteran has not been provided notice of all of the laws and regulations pertinent to claims brought under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  If, as here, the record has a procedural defect with respect to the notice required under the Veterans Claims Assistance Act of 2000 (VCAA), this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, upon remand, the Veteran must be provided a proper notice of the applicable regulations.

It is also noted that the November 2011 VA examination did not address the possible relationship of the Veteran's bilateral CTS with trigger fingers to his service-connected residuals of left wrist fracture or any other service-connected hand or wrist disabilities.  In this regard, the Board notes that service connection is currently in effect for degenerative changes of the right hand and thumb, residuals of fractured left wrist, and right middle finger trigger finger, status post A-1 pulley release.  

Given the deficiencies in the November 2011 VA examination report the Board finds that a new VA medical opinion should be obtained wherein the examiner reviews the Veteran's records, gives full consideration to his lay statements regarding the history of bilateral CTS with trigger fingers, and provides a medical opinion as to whether the Veteran's current bilateral CTS with trigger fingers is related to his military service or any of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

2.  The RO must make arrangements for the Veteran to be afforded an examination to determine the etiology of his bilateral CTS with trigger fingers other than the right middle trigger finger.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  After completion of above, the VA examiner should address the following in light of the examination findings, the evidence of record, and with consideration of the Veteran's statements:

a. Based on a review of the claims file, the examiner should opine as to whether it is at least as likely as not that the Veteran's previously diagnosed bilateral CTS with trigger fingers had its onset in service or otherwise is causally or etiologically related to a disease or injury incurred in active service, to include his multiple complaints of numbness and pain in the arms and hands in service.

b. If the examiner determines that CTS with trigger fingers is not related to active military service, provide an opinion as to whether it is at least as likely as not that the Veteran's CTS with trigger fingers is proximately due to or aggravated by any of his service-connected disabilities, specifically to include degenerative changes of the right hand and thumb, residuals of fractured left wrist, and right middle finger trigger finger, status post A-1 pulley release.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review

3.  After the above development has been completed, the RO/AMC should readjudicate the issues of entitlement to service connection for bilateral CTS with trigger fingers other than the right middle trigger finger.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


